Citation Nr: 0025921	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-06 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating higher than 10 percent for a service-
connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to August 
1992, when he retired.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1993 RO decision which, in pertinent part, 
granted service connection and a 10 percent rating for 
internal derangement of the right knee; the veteran appealed 
for a higher rating.  A personal hearing was held before an 
RO hearing officer in August 1993.  In May 1997, the Board 
remanded the claim to the RO for further evidentiary 
development.  The case was subsequently returned to the 
Board.

In its May 1997 decision, the Board granted higher ratings 
for bilateral thumb disabilities, and denied a higher rating 
for bilateral hearing loss.  Such issues are no longer in 
appellate status.

As noted in the Board's May 1997 decision, the RO denied 
service connection for tinnitus and gastritis in a December 
1994 decision.  The veteran was notified of this decision in 
December 1994, and in January 1995, he submitted a notice of 
disagreement as to these issues.  As noted by the veteran's 
representative in a March 1997 written presentation, and by 
the Board in its May 1997 decision, the RO should promulgate 
a statement of the case on these issues, and provide the 
veteran and his representative with an opportunity to 
respond.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.26, 
19.29, 19.30 (1999).


FINDING OF FACT

The veteran's service-connected right knee disability 
(including status post partial medial meniscectomy) is 
manifested by full range of motion, and no subluxation or 
instability.


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a right 
knee disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5257, 5259, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1971 to August 1992.  A review of his service medical records 
shows that he was treated for a tear of the posterior medial 
meniscus of the right knee, and underwent knee surgery, 
including a partial medial meniscectomy in February 1992.  In 
a report of medical history completed in conjunction with a 
separation medical examination in May 1992, the veteran 
reported that he had a "trick" or locked knee.  The 
reviewing examiner noted that the veteran had a knee injury 
which resolved after surgery, but which reportedly continued 
to give out and lock. 

In his September 1992 VA compensation claim, the veteran 
asserted that his knee gave out and locked.

At an October 1992 VA orthopedic examination, the veteran 
complained of right knee pain since 1988.  He said he was 
unable to put any pressure on his right knee, and he was 
unable to run.  He stated that his right knee locked up, 
cracked, gave way, and did not feel strong.  On examination, 
there was no swelling, deformity, or pain on palpation of the 
right knee.  The examiner indicated that there was no 
instability of the knee, and no limitation of motion.  An X-
ray study of the right knee was normal.  Range of motion of 
the right knee was from 0 to 130 degrees.  The diagnosis was 
internal derangement of the right knee.

In a February 1993 decision, the RO granted service 
connection and a 10 percent rating for internal derangement 
of the right knee.

At an August 1993 RO hearing, the veteran essentially 
asserted that his service-connected right knee disability was 
more disabling than currently evaluated.  He stated that his 
right knee disability was manifested by instability, locking, 
cracking, and giving way.  He said he was unable to twist his 
knee, unable to turn on his knee, and unable to walk long 
distances as his knee became tired.  He stated that if he 
stood for a long period of time he experienced knee 
discomfort and had to sit down.  He said he was no longer 
able to go hunting as he was unable to walk through hills and 
fields because his knee locked or gave way, and he was no 
longer able to run due to his right knee disability.  He 
stated that he had limitation of motion of his knee.

At a January 1994 VA orthopedic examination, the veteran 
complained of right knee pain over the medial aspect of the 
knee, with locking, instability, and crepitance.  On 
examination, there was no evidence of right knee effusion.  
There was full range of motion, with 0 degrees of extension 
and 130 degrees of flexion without evidence of crepitance.  
There was no varus or valgus laxity, Lachman's sign was 
negative, McMurray's test was negative, and there was a 
negative pivot shift.  There was no varus or valgus deformity 
of the knee.  An X-ray study showed well-preserved joint 
space, with minimal evidence of osteophytes present over the 
medial condyle and on the superior pole of the patella.  The 
diagnosis was mild degenerative joint disease of the right 
knee.

In May 1997, the Board remanded the claim for a higher rating 
for right knee disability for further development of the 
evidence.

By a statement dated in June 1997, the veteran said that he 
had not received any recent medical treatment for his right 
knee disability.

At a July 1999 VA examination (performed by a private doctor 
at the request of the VA), the veteran complained of daily 
discomfort along the medial joint line extending over the 
medial femoral condyle, which was exacerbated by prolonged 
standing.  He stated that he could no longer run.  He denied 
giving way of the knee.  He reported a catching sensation but 
said he had no complete locking.  He reported feeling 
tightness, but had no visible swelling.  He said he was not 
taking any medication and was not receiving physical therapy.  
He reported that his most disturbing limitation was his 
inability to run or distance-walk for exercise.  He related 
that he was able to walk for 1/4-mile and then had pain and 
tightness, that he was able to sit as long as he could prop 
up his knee, and that he had a sore sensation after standing 
for more than five minutes.  He said he was able to drive a 
car, and had to use a riding lawnmower to mow his lawn.  He 
said he enjoyed hunting but was unable to walk over uneven 
terrain due to persistent medial knee pain.  He reported that 
his lifting ability was limited by knee discomfort.  

On examination, the veteran walked with a normal gait.  On 
examination of the right knee, there was no effusion, 
erythema, or ecchymosis, and no tenderness over the medial or 
lateral joint lines or lateral collaterals.  There was mild 
point tenderness over the medial femoral condyle.  Bony 
prominences were otherwise non-tender.  Range of motion was 
full and symmetrical, and there was no appreciable crepitance 
at either side.  The knee was stable to varus and valgus 
stress, as well as anteroposteriorly.  The circumference of 
the calf, mid-knee, and distal thigh were equal, which 
suggested no atrophy and no subtle swelling of the joint.  An 
X-ray study of the right knee was unremarkable, and showed no 
significant narrowing in any compartment.  There were no 
appreciable osteophytes, and no subchondral sclerosis.  There 
was no destructive lesion or bony injury.  The diagnostic 
impression was history of partial medial meniscectomy with 
ongoing discomfort.

The examiner commented that the veteran had no recurrence of 
his medial meniscal injury, but had ongoing discomfort, which 
could be a mild manifestation of early arthritic change, 
although no significant arthritic change was shown on X-ray 
study.  He noted that the veteran reported some limitations 
due to subjective discomfort, including running, distance 
walking, and hunting, although he was not limited 
occupationally.  The examiner indicated that the veteran's 
symptoms were not severe enough to require medical treatment, 
and did not produce any occupational limitations.

II.  Analysis

The veteran's claim for rating higher than 10 percent for his 
service-connected right knee disability is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

The veteran's right knee disability includes a history of a 
partial medial meniscectomy.  A maximum 10 percent rating 
(which the veteran already has) is permitted for a 
symptomatic knee condition following removal of a semilunar 
cartilage.  38 C.F.R. § 4.71a, Code 5259.  The recent medical 
evidence does not show that he currently has a dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint; and thus a higher rating of 20 
percent under 38 C.F.R. § 4.71a, Code 5258 is not warranted.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Further, limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Under the criteria pertaining to 
degenerative arthritis, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, Code 
5003.

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, and 20 percent 
when moderate.  38 C.F.R. 4.71a, Code 5257.  A 0 percent 
rating is to be assigned when the requirements for a 
compensable rating under this code are not met.  38 C.F.R. § 
4.31.

Limitation of flexion of either leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees is rated 0 
percent. Extension limited to 10 degrees warrants a 10 
percent evaluation. Extension limited to 15 degrees warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5261.

The medical evidence shows that there is no laxity of the 
veteran's right knee ligaments and that he has good stability 
of the knee, despite his lay assertions to the contrary.  The 
medical evidence does not show any recent recurrent 
subluxation or lateral instability of the right knee, as 
required for a rating under Code 5257.   Therefore the Board 
finds that a compensable rating under this code is not 
warranted.  38 C.F.R. § 4.31.

Some medical records have suggested the existence of 
arthritis of the right knee, although such was not shown on 
the latest X-ray study.  Assuming there is right knee 
arthritis and minimal limitation of flexion, such would 
support no more than a 10 percent rating under Codes 5003 and 
5010.  The medical evidence shows that the veteran has full 
extension and minimal, if any, limitation of flexion of the 
right knee.  Range of motion was from 0 to 130 degrees at VA 
examinations in October 1992 and January 1994, and was 
described as full on VA examination in July 1999.  See 38 
C.F.R. § 4.71, Plate II (standard range of motion of the knee 
is from 0 degrees extension to 140 degrees flexion).  The 
medical evidence does not show that the veteran has a 
compensable degree of limitation of motion of the right knee 
under Code 5260 or Code 5261.  Additional limitation of 
motion due to pain on use or during flare-ups, to the extent 
required for a compensable rating, is not shown.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the weight of the evidence is against 
the claim for a rating higher than 10 percent for the 
service-connected right knee disability.  Moreover, the 
condition has been no more than 10 percent disabling since 
the effective date of service connection, and a higher 
"staged rating" since that date is not warranted.  Fenderson 
v. West, 12 Vet.App. 119 (1999).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 10 percent for a right knee disability 
is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


